DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 9/23/2022.

Specification
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Therefore, the following must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Claim 26 - wherein the movement distance comprises a translation of the computing device relative to a body of a person.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 26, in the amendment filed on 9/23/2022, applicant amended claim 26 by adding “wherein the movement distance comprises a translation of the computing device relative to a body of a person” (line 8-9), which is the new matter which was not described in the specification. Instant specification disclosure does not specifically teach “a translation of the computing device” and determining a distance between the first and second locations based on the first and second locations in the captured image and the movement distance of the translation of the computing device.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 26, the term of ““wherein the movement distance comprises a translation of the computing device relative to a body of a person” (line 8-9) is vague and renders the claims indefinite. It appears that a specified translation movement of the computing device is involved in determining a distance between locations on a user. However, displacing movement of the computing device may comprising more than one translation (for examples, commonly, x, y, z translations), it is unclear which one of the translations is involved in the determination of a distance between locations on a user. Also it is unclear how to determine a distance between locations on a user based on the translation distance of the computing device and captured images of the locations, which is not disclosed in instant specification.

Claims 27-34 are rejected as containing the deficiencies of claim 26 through their dependency from claim 26.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Simmonds (US 20100220285).

Regarding Claim 26, Simmonds teaches a computing device (abstract; fig. 1), comprising: 
a non-transitory computer-readable medium comprising computer-executable instructions operable, when executed by a processor, to enable the processor to implement operations for measuring a distance between locations on a user (fig. 1, -- a system for measuring and recording interpupillar distance; abstract, line 1-7, The device includes a capture apparatus for capturing and storing an image of a patient wearing spectacles, and processor for determining on the image the center of a pupil of the patient, and indicating on a display the position of the lens over the eye of the patient wherein the optical center of the lens is aligned with the pupil of the patient; ¶[0042], line 1-9, the casing 12 is housed an electronic PCB assembly 28 which contains a microprocessor (not shown) on which runs software, a memory (not shown) and the battery 30. Electro-mechanical tilt sensors (not shown) may also be housed within the casing 12, as well as data storage devices (not shown) which may be removable), 

the instructions comprising: 
determining an acceleration of the computing device (¶[0017], line 1-4, the device comprises an orientation detector for detecting the orientation of the device or scaling the image. The orientation detector may be an electromagnetic tilt sensor or an accelerometer; ¶[0047], line 1-13, an accelerometer may take the place of the electro-mechanical tilt sensor. Readings from the tilt sensor are displayed graphically on the LCD display module 22); 

calculating a movement distance of the computing device based on the acceleration (¶[0047], line 1-13, The user can then adjust the orientation of the handheld device 4 until the readings confirm that the handheld device 4 is being held level. If the orientation of the handheld device 4 is not level, the software will prevent the image from being captured, -- at least the tilting readings comprising a tilting angle related to an angle arc length (--distance)); wherein the movement distance comprises a translation of the computing device relative to a body of a person (¶[0017], line 1-4, the device comprises an orientation detector for detecting the orientation of the device or scaling the image. The orientation detector may be an electromagnetic tilt sensor or an accelerometer; ¶[0023], line 1-8; The method may comprise scaling the image using the distance from the device to the patient; --- an accelerometer for scaling the image, scaling the image comprising using the distance from the device to the patient; which may comprising a translation displacement movement of the computing device to the patient),
 

receiving an image including a first location on the body of the person and a second location on the body of the person (fig. 5a; --eye image including 160a, 160b; ¶[0009], line 1-8, the optician captures an image of the patient wearing the spectacles and the device automatically recognizes the pupil centers (160a, 160b) and calculates the distance to the frame edge); 

determining a distance between the first and second locations based on the first and second locations in the image and the movement distance of the computing device (fig. 5a, 160a, 160b, 162a, 162b; ¶[0072], line 1-8, The centers of the right pupil 160a and the left pupil 160b are detected as described above and, since the handheld device 4 is able to apply measurement units to the approved image, the pupillary distance is known. Therefore, a first distance 162a from the pupil center of the right eye 160a to the vertical datum and a second distance 162b from the pupil center of the left eye 160b to the vertical datum will be calculated by the software).

Regarding Claim 27, Simmonds teaches the computing device of claim 26, wherein the computing device further comprises an accelerometer, wherein determining the acceleration of the computing device comprises receiving a signal from the accelerometer (¶[0047], line 1-13, an accelerometer may take the place of the electro-mechanical tilt sensor. Readings from the tilt sensor are displayed graphically on the LCD display module 22. The user can then adjust the orientation of the handheld device 4 until the readings confirm that the handheld device 4 is being held level).

Regarding Claim 28, Simmonds teaches the computing device of claim 26, wherein the distance between the first and second locations is a pupillary distance of the person (fig. 5a, 160a, 160b, 162a, 162b; ¶[0072], line 1-8, The centers of the right pupil 160a and the left pupil 160b are detected as described above and, since the handheld device 4 is able to apply measurement units to the approved image, the pupillary distance is known. Therefore, a first distance 162a from the pupil center of the right eye 160a to the vertical datum and a second distance 162b from the pupil center of the left eye 160b to the vertical datum will be calculated by the software).

Regarding Claim 29, Simmonds teaches the computing device of claim 26, wherein calculating the movement distance comprises calculating a first movement distance along a first axis and a second movement distance along a second axis, wherein the first and second axes are orthogonal (fig. 6a, 214-vertical datum 214, 210-horizontal frame datum, 216a, 216b, H1, H2, H3).

Regarding Claim 30, Simmonds teaches the computing device of claim 26, wherein the instructions further comprise receiving a second image of the body of the person, wherein the distance is determined based at least in part on the second image (¶[0058], line 1-19, the handheld device 4 captures two images: a "red-eye image"; during the capture of which the red-eye light source 18 flashes, and a standard image which is captured immediately afterwards. the images mage be "subtracted" to identify the pupils since the pupils will be bright in the red-eye image and dark in the standard image which enables easy pupil identification).

Regarding Claim 31, Simmonds teaches the computing device of claim 30, wherein the distance is determined based at least in part on a change in magnification between the image and the second image (¶[0061], line 1-12, Software on the handheld device 4 determines a scaling factor by comparing the distance between the patient's eyes on the images against the known distance between the two optical assemblies).

Regarding Claim 32, Simmonds teaches the computing device of claim 26, wherein the instructions further comprise receiving a signal from a 3D sensor, wherein the distance is determined base at least in part on the signal from the 3D sensor (¶[0061], line 1-12, The use of stereo image capture will also allow the possibility of creating 3D images of the subject wearing the spectacle frames, if necessary).

Regarding Claim 33, Simmonds teaches the computing device of claim 26, wherein the image includes an object having a known dimension, wherein the distance is determined based at least in part on the known dimension (¶[0014], line 1-5, The distance measurement means may comprise a double optical assembly which are positioned a known distance apart; ¶[0060], line 1-13, The microprocessor analyses and processes the image using standard stereoscopic algorithms to calibrate the system and calculate distances).

Regarding Claim 34, Simmonds teaches the computing device of claim 26, wherein the movement distance is between a plane comprising the first and second locations of the person and the computing device (¶[0013], line 1-3, the device comprises distance measurement means for calculating the distance from the device to the patient; ¶[0014], line 1-11, optical processing means for calculating the distance from the device to the patient using stereoscopic imaging).

Response to Arguments
Applicant's arguments filed on 9/23/2022 have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) A person having ordinary skill in the art would also not have been motivated to modify the Simmonds system to include calculating a movement distance comprising a translation of the device 4 relative to a body of a person. Simmonds does not determine a distance between first and second locations on a body of a person "based on a movement distance of the computing device" in the manner recited in claim 26. 

In response to applicant's argument(s):
(A) amendment has 112 issues, please see above.
Simmonds teaches in ¶[0017], line 1-4, that “the device comprises an orientation detector for detecting the orientation of the device or scaling the image. The orientation detector may be an electromagnetic tilt sensor or an accelerometer”, and  in ¶[0023], line 1-8, Simmonds further teaches that “The method may comprise scaling the image using the distance from the device to the patient”, --- an accelerometer for scaling the image; scaling the image comprising using the distance from the device to the patient; which may comprising a translation displacement movement of the computing device to the patient.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872